DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-9, 10, 12-14, and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Under MPEP 2142, the ultimate determination of patentability is based on the entire record, by a preponderance of evidence.  A preponderance of evidence requires the evidence to be more convincing than the evidence which is offered in opposition to it.  
However, while pieces of independent claims, for example, are disclosed in the prior art of record, as required under MPEP 2142 ‘the examiner must…make a determination whether the claimed invention “as a whole” would have been obvious at the time to…’ a person of ordinary skill in the art when the invention was unknown and just before it was made.  When considered "as a whole" the independent claims would not have been obvious.  That is, Examiner is unable to make a reasonable rejection (one which accounts for each and every limitation without the use of impermissible hindsight.)  In other words, with regard to claim 1, when considered as in context of the entire claim, Examiner is unable to make a reasonable rejection of the limitation ‘…wherein, in a first time interval for the first identifier, at least one isochronous data packet is transmitted that contains the process data, the isochronous data packet including a second identifier different from the first identifier, the second identifier indicating that the isochronous data packet contains process data, wherein management data is transmitted within the cycle frame in at least one asynchronous data packet including a third identifier different from the first identifier and the second identifier, the third identifier indicating that the asynchronous data packet contains management data, the management data being transmitted separately from the process data, and wherein the first identifier, the second identifier and the third identifier are each a unique identifier…’; with regard to claim 10, when considered as in context of the entire claim, Examiner is unable to make a reasonable rejection of the limitation ‘…wherein the transmitter is adapted to transmit at least one isochronous data packet containing the process data in a first time interval for the first identifier, the isochronous data packet including a second identifier different from the first identifier, the second identifier indicating that the isochronous data packet contains process data, wherein the transmitter is adapted to transmit management data, in at least one asynchronous data packet including a third identifier different from the first identifier and the second identifier, the third identifier indicating that the asynchronous data packet contains management data, separately from the process data when management data is to be transmitted within the cycle frame, and wherein the first identifier, the second identifier and the third identifier are each a unique identifier…’ Therefore, the claims are allowed.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461